IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                              _____________________

                                   No. 99-20687
                                 Summary Calendar
                              _____________________

INNOCENT OGUAGHA,

                                                       Plaintiff-Appellant,

                                     versus

RICHARD CRAVENER, Immigration and
Naturalization Service District Director,

                                              Defendant-Appellee.
_________________________________________________________________

          Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-98-CV-3944
_________________________________________________________________
                           March 1, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Innocent Oguagha appeals from the district court’s dismissal

of   his   civil     rights     complaint   against   the    Immigration   and

Naturalization Service (INS) for failure to prove that he had

exhausted his administrative remedies. Oguagha has failed to brief

this issue on appeal; it is therefore deemed abandoned.              Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).              Moreover, Oguagha

has submitted documents that tend to show that he had not in fact

exhausted his administrative remedies at the time he filed his




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
complaint.   This appeal is without arguable merit and is thus

frivolous.   It is DISMISSED.

     Oguagha has also filed numerous motions with the court. These

include (1) a motion to compel; (2) a motion for continued stay of

deportation; (3) a motion to stay removability; (4) a motion for

supersedeas; (5) a motion for dismissal of the judgment of final

removability; (6) a motion for relief from the final removal order;

(7) a motion for a writ of habeas corpus (including a request to

consolidate cases against separate defendants and motions for

relief against new and old defendants); (8) a motion for judgment

against Harris County officials, the new defendants; (9) a motion

for summary judgment; and (10) a motion for discharge from state

custody, construed as a motion for bail pending appeal.      These

motions are hereby DENIED.

     APPEAL DISMISSED AS FRIVOLOUS; FED R. APP. P. 42.2.   MOTIONS

DENIED.

                                                        DISMISSED;
                                                    MOTION DENIED.




                                2